Item 1. Schedule of Investments: Putnam New Opportunities Fund The fund's portfolio 9/30/05 (Unaudited) COMMON STOCKS (98.7%)(a) Shares Value Aerospace and Defense (3.0%) Boeing Co. (The) 1,145,800 $77,857,110 L-3 Communications Holdings, Inc. 346,300 27,381,941 Lockheed Martin Corp. 550,100 33,578,104 Raytheon Co. 596,200 22,667,524 Rockwell Collins, Inc. 403,900 19,516,448 Automotive (0.4%) Oshkosh Truck Corp. 560,600 Banking (1.4%) Commerce Bancorp, Inc. 160,000 4,910,400 TCF Financial Corp. 529,800 14,172,150 UnionBanCal Corp. 314,600 21,933,912 Westcorp 203,200 11,968,480 Zions Bancorp. 387,800 27,615,238 Beverage (0.2%) Pepsi Bottling Group, Inc. (The) 495,100 Biotechnology (3.1%) Affymetrix, Inc. (NON) 330,600 15,283,638 Amgen, Inc. (NON) 801,400 63,847,538 Celgene Corp. (NON) 434,600 23,607,472 Connetics Corp. (NON) 306,500 5,182,915 Genzyme Corp. (NON) 896,400 64,218,096 Invitrogen Corp. (NON) 178,800 13,451,124 Broadcasting (0.7%) XM Satellite Radio Holdings, Inc. Class A (NON) 1,212,120 Coal (0.5%) CONSOL Energy, Inc. 383,700 Commercial and Consumer Services (3.2%) Administaff, Inc. 605,600 24,066,544 Corporate Executive Board Co. (The) 741,700 57,837,766 Google, Inc. Class A (NON) 248,100 78,513,726 IAC/InterActiveCorp. (NON) 1,141,300 28,931,955 Communications Equipment (4.3%) Cisco Systems, Inc. (NON) 7,743,000 138,831,990 Comtech Telecommunications Corp. (NON) 289,600 12,009,712 F5 Networks, Inc. (NON) 346,700 15,071,049 Harris Corp. 646,600 27,027,880 Nokia OYJ ADR (Finland) 717,900 12,139,689 Scientific-Atlanta, Inc. 1,338,900 50,222,139 Computers (4.9%) Anixter International, Inc. (NON) 521,300 21,024,029 Apple Computer, Inc. (NON) 1,786,500 95,774,265 Dell, Inc. (NON) 1,677,300 57,363,660 EMC Corp. (NON) 1,124,200 14,547,148 Hewlett-Packard Co. 447,100 13,055,320 Intergraph Corp. (NON) 500,600 22,381,826 Micros Systems, Inc. (NON) 590,400 25,830,000 NCR Corp. (NON) 418,300 13,347,953 Network Appliance, Inc. (NON) 401,400 9,529,236 Western Digital Corp. (NON) 1,451,600 18,769,188 Conglomerates (0.3%) Danaher Corp. 374,300 Consumer Cyclicals (1.9%) Black & Decker Manufacturing Co. 1,142,200 93,763,198 Harman International Industries, Inc. 192,000 19,635,840 Consumer Finance (1.8%) Capital One Financial Corp. 567,900 45,159,408 CompuCredit Corp. (NON) 87,823 3,901,098 Countrywide Financial Corp. 704,300 23,227,814 Providian Financial Corp. (NON) 1,966,500 34,767,720 Consumer Goods (3.8%) Energizer Holdings, Inc. (NON) 617,100 34,989,570 Newell Rubbermaid, Inc. 413,300 9,361,245 Procter & Gamble Co. (The) 2,763,200 164,299,872 Weight Watchers International, Inc. (NON) 290,000 14,958,200 Consumer Services (2.3%) Alliance Data Systems Corp. (NON) 1,532,800 60,009,120 Getty Images, Inc. (NON) 479,100 41,221,764 Labor Ready, Inc. (NON) 646,700 16,587,855 Valueclick, Inc. (NON) 1,081,600 18,484,544 WebMD Health Corp. Class A (NON) 26,590 655,417 Electrical Equipment (0.4%) WESCO International, Inc. (NON) 740,240 Electronics (5.0%) Amphenol Corp. Class A 265,000 10,690,100 Arrow Electronics, Inc. (NON) 387,400 12,148,864 Avnet, Inc. (NON) 925,200 22,621,140 Freescale Semiconductor, Inc. Class A (NON) 914,100 21,399,081 Intel Corp. 6,211,900 153,123,335 Microchip Technology, Inc. 505,800 15,234,696 Motorola, Inc. 1,325,500 29,280,295 National Semiconductor Corp. 399,600 10,509,480 Texas Instruments, Inc. 679,900 23,048,610 Energy (2.7%) CAL Dive International, Inc. (NON) 372,900 23,645,589 Cooper Cameron Corp. (NON) 1,047,100 77,412,103 Pride International, Inc. (NON) 848,500 24,190,735 Superior Energy Services (NON) 627,900 14,498,211 Unit Corp. (NON) 339,100 18,745,448 Entertainment (0.3%) Dreamworks Animation SKG, Inc. Class A (NON) 223,800 6,190,308 Pixar, Inc. (NON) 203,300 9,048,883 Environmental (%) Clean Harbors, Inc (NON) 16,758 Financial (1.7%) American Express Co. 389,600 22,378,624 Chicago Mercantile Exchange Holdings, Inc. (The) 46,600 15,718,180 Moody's Corp. 1,228,000 62,726,240 Food (0.4%) Archer Daniels Midland Co. 875,400 Forest Products and Packaging (0.2%) Crown Holdings, Inc. (NON) 765,000 Gaming & Lottery (0.7%) Ameristar Casinos, Inc. 800,800 16,688,672 GTECH Holdings Corp. 682,300 21,874,538 Health Care Services (5.7%) AmerisourceBergen Corp. 275,200 21,272,960 Coventry Health Care, Inc. (NON) 276,800 23,810,336 Express Scripts, Inc. (NON) 445,000 27,679,000 Lincare Holdings, Inc. (NON) 551,300 22,630,865 McKesson Corp. 966,300 45,850,935 UnitedHealth Group, Inc. 2,129,500 119,677,899 WellPoint, Inc. (NON) 1,000,100 75,827,582 Homebuilding (2.8%) KB Home 212,200 15,533,040 NVR, Inc. (NON) 98,400 87,079,080 Toll Brothers, Inc. (NON) 968,800 43,276,296 William Lyon Homes, Inc. (NON) 144,700 22,457,440 Insurance (1.8%) Everest Re Group, Ltd. (Barbados) 386,300 37,818,770 Selective Insurance Group 294,800 14,415,720 W.R. Berkley Corp. 1,093,950 43,189,146 Zenith National Insurance Corp. 231,500 14,512,735 Investment Banking/Brokerage (2.4%) Bear Stearns Cos., Inc. (The) 462,400 50,748,400 Calamos Asset Management, Inc. Class A 343,900 8,487,452 Eaton Vance Corp. 295,200 7,326,864 Goldman Sachs Group, Inc. (The) 244,800 29,762,784 Lazard, Ltd. Class A (Bermuda) 656,000 16,596,800 Lehman Brothers Holdings, Inc. 258,800 30,145,024 Leisure (0.4%) Brunswick Corp. 297,600 11,228,448 Polaris Industries, Inc. 295,400 14,637,070 Lodging/Tourism (0.2%) Choice Hotels International, Inc. 181,200 Machinery (0.9%) Cummins, Inc. 293,800 25,851,462 Terex Corp. (NON) 200,800 9,925,544 Timken Co. 650,000 19,259,500 Manufacturing (0.4%) Mettler-Toledo International, Inc. (Switzerland) (NON) 433,000 Medical Technology (8.0%) Bausch & Lomb, Inc. 299,400 24,155,592 Becton, Dickinson and Co. 584,400 30,640,092 C.R. Bard, Inc. 780,000 51,503,400 Charles River Laboratories International, Inc. (NON) 443,500 19,345,470 Dade Behring Holdings, Inc. 637,200 23,359,752 Haemonetics Corp. (NON) 452,200 21,493,066 Kinetic Concepts, Inc. (NON) 785,900 44,639,120 Medtronic, Inc. 770,700 41,324,934 Respironics, Inc. (NON) 1,490,000 62,848,200 St. Jude Medical, Inc. (NON) 1,778,900 83,252,520 Sybron Dental Specialties, Inc. (NON) 320,400 13,322,232 Varian Medical Systems, Inc. (NON) 1,279,400 50,549,094 Waters Corp. (NON) 294,100 12,234,560 Metals (1.9%) AK Steel Holding Corp. (NON) 1,638,400 14,041,088 Century Aluminum Co. (NON) 390,200 8,771,696 Phelps Dodge Corp. 604,800 78,581,664 Steel Dynamics, Inc. 406,300 13,797,948 Oil & Gas (4.8%) Amerada Hess Corp. 204,300 28,091,250 Burlington Resources, Inc. 847,200 68,894,304 ExxonMobil Corp. 858,200 54,530,028 Frontier Oil Corp. 184,400 8,178,140 Noble Energy, Inc. 537,200 25,194,680 Southwestern Energy Co. (NON) 229,200 16,823,280 Sunoco, Inc. 364,000 28,464,800 Tesoro Petroleum Corp. 401,300 26,983,412 Valero Energy Corp. 266,000 30,073,960 Pharmaceuticals (5.7%) Allergan, Inc. 477,000 43,702,740 Barr Pharmaceuticals, Inc. (NON) 989,050 54,318,626 Caremark Rx, Inc. (NON) 733,800 36,638,634 Cephalon, Inc. (NON) 673,000 31,240,660 Johnson & Johnson 2,354,700 149,005,416 Medicis Pharmaceutical Corp. Class A 146,700 4,776,552 Mylan Laboratories, Inc. 958,300 18,456,858 Publishing (0.5%) McGraw-Hill Companies, Inc. (The) 644,500 Railroads (0.6%) Canadian National Railway Co. (Canada) 461,100 Restaurants (0.3%) Darden Restaurants, Inc. 605,300 Retail (7.7%) Advance Auto Parts, Inc. (NON) 653,100 25,261,908 American Eagle Outfitters, Inc. 2,754,000 64,801,620 Barnes & Noble, Inc. 463,600 17,477,720 Best Buy Co., Inc. 1,469,501 63,967,379 Coach, Inc. (NON) 275,300 8,633,408 Coldwater Creek, Inc. (NON) 796,850 20,096,557 Home Depot, Inc. (The) 3,088,800 117,806,832 Michaels Stores, Inc. 1,454,100 48,072,546 Pantry, Inc. (The) (NON) 493,500 18,442,095 Staples, Inc. 3,521,050 75,068,786 Schools (0.5%) Apollo Group, Inc. Class A (NON) 115,300 7,654,767 Career Education Corp. (NON) 533,159 18,959,134 Semiconductor (0.6%) Lam Research Corp. (NON) 654,800 19,951,756 Photronics, Inc. (NON) 727,900 14,121,260 Software (7.4%) Adobe Systems, Inc. 2,465,800 73,604,130 Amdocs, Ltd. (Guernsey) (NON) 699,400 19,394,362 Autodesk, Inc. 499,400 23,192,136 BMC Software, Inc. (NON) 934,600 19,720,060 Citrix Systems, Inc. (NON) 2,181,300 54,837,882 Cognos, Inc. (Canada) (NON) 314,000 12,224,020 McAfee, Inc. (NON) 1,171,900 36,821,098 Microsoft Corp. (SEG) 4,382,100 112,751,433 MicroStrategy, Inc. (NON) 231,000 16,236,990 Symantec Corp. (NON) 3,030,200 68,664,332 Technology Services (1.2%) Accenture, Ltd. Class A (Bermuda) (NON) 894,000 22,761,240 Automatic Data Processing, Inc. 221,000 9,511,840 Equifax, Inc. 118,800 4,150,872 Global Payments, Inc. 320,100 24,878,172 Ingram Micro, Inc. Class A (NON) 623,600 11,561,544 Telecommunications (0.4%) Earthlink, Inc. (NON) 2,380,771 Textiles (1.3%) NIKE, Inc. Class B 977,400 Total common stocks (cost $5,105,618,516) SHORT-TERM INVESTMENTS (1.7%)(a) (cost $99,488,814) Shares Value Putnam Prime Money Market Fund (e) 99,488,814 TOTAL INVESTMENTS Total investments (cost $5,205,107,330) (b) Putnam New Opportunities Fund FUTURES CONTRACTS OUTSTANDING at 9/30/05 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) NASDAQ 100 Index Mini (Long) 352 $11,362,560 Dec-05 $1,522 Russell 2000 Index Mini (Long) 154 10,350,340 Dec-05 50,514 S&P 500 Index (Long) 89 27,463,175 Dec-05 (92,546) Total $(40,510) (a) Percentages indicated are based on net assets of $5,952,858,238. (b) The aggregate identified cost on a tax basis is $5,226,132,285, resulting in gross unrealized appreciation and depreciation of $892,997,259 and $143,249,824, respectively, or net unrealized appreciation of $749,747,435. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at September 30, 2005 (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at September 30, 2005. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $407,947 for the period ended September 30, 2005. During the period ended September 30, 2005 cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $317,407,799 and $240,002,181, respectively. At September 30, 2005, liquid assets totaling $49,657,639 have been designated as collateral for open forward commitments and future contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the
